DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application claims have support in Provisional Application 62/940,550 filed on 26 November 2019.

Specification
The following title is suggested: Bidirectional Thrust Apparatus, System and Method. The change is suggested to replace “Biodirectional” with “Bidirectional.”

Claim Objections
Claim 17 is objected to because of the following informalities: it recites “the first fan or the second fan” in line 2 and it depends from claim 14 which recites “a first unidirectional fan or a second unidirectional fan” in line 1-2; for claim terminology consistency purposes, the examiner recommends reciting “the first unidirectional fan or the second unidirectional fan” in claim 17. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a selective power transfer mechanism in claims 1-2, 6-11, 13-14, 16-18 and 20; a thrust control module in claims 7-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites “a motor” in line 1 and also recites “a motor” in line 3; it is not clear if “a motor” in line 3 refers to the same motor in line 1 or a different one.
Furthermore, claim 11 recites “the motor” in line 6 and line 6-7; it is not clear to which “a motor” in line 1 and line 3, “the motor” in line 6 and line 6-7 refer to.
Claims 12-13 depend from claim 11 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 12 recites “the motor” in line 4, line 5, line 6 and line 7-8 and it depends from claim 11 which recites “a motor” in line 1 and also recites “a motor” in line 3; it is not clear to which “a motor” in claim 11 line 1 and line 3, “the motor” in claim 12 line 4, line 5, line 6 and line 7-8 refer to.
Clarification and/or amendment is respectfully requested.

Claim 13 recites “the motor” in line 6 and it depends from claim 11 which recites “a motor” in line 1 and also recites “a motor” in line 3; it is not clear to which “a motor” in claim 11 line 1 and line 3, “the motor” in claim 13 line 6 refers to.
Clarification and/or amendment is respectfully requested.

Claim 14 recites “a motor” in line 1 and also recites “a motor” in line 3; it is not clear if “a motor” in line 3 refers to the same motor in line 1 or a different one.
Furthermore, claim 14 recites “the motor” in line 3-4 and line 6; it is not clear to which “a motor” in line 1 and line 3, “the motor” in line 3-4 and line 6 refer to.
Claims 15-17 depend from claim 14 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 15 recites “the motor” in line 5, line 6 and line 8 and it depends from claim 14 which recites “a motor” in line 1 and also recites “a motor” in line 3; it is not clear to which “a motor” in claim 14 line 1 and line 3, “the motor” in claim 15 line 5, line 6 and line 8 refer to.
Clarification and/or amendment is respectfully requested.

Claim 16 recites “the motor” in line 2, line 4 and line 6-7 and it depends from claim 14 which recites “a motor” in line 1 and also recites “a motor” in line 3; it is not clear to which “a motor” in claim 14 line 1 and line 3, “the motor” in claim 16 line 2, line 4 and line 6-7 refer to.
Clarification and/or amendment is respectfully requested.

Claim 18 recites the limitations “the first unidirectional fan” in line 5-6 and “the second unidirectional fan” in line 8-9. There is insufficient antecedent basis for these limitations in the claim.
Claims 19-20 depend from claim 18 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 20 recites “a computer processor” in line 2-3 and depends from claim 18 which recites “a processor of the computer device” in line 2-3; it is not clear if “a computer processor” in claim 20 line 2-3 refers to the same processor in claim 18 line 2-3 or a different one.
Clarification and/or amendment is respectfully requested.

Claim limitation “means to operate a motor” in claim 14 and “means to obtain instructions from a memory… means to cause the computer processor to control the motor” in claim 16 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Note that the disclosure is devoid of any structure that performs the “operate,” “obtain…cause” functions in the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claims 15-17 depend from claim 14 and fail to remedy its deficiencies.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of “operate,” “obtain…cause.” The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11 and 14 (as far as claims 11 and 14 are definite and understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishiba (US 20170276139 A1; also published as US 10,288,075 B2).

Regarding claim 1, Ishiba teaches a bidirectional thrust assembly (Fig.1B/2A-B) comprising: 
a motor (Fig.1B, 6), a driveshaft (Fig.1B, 6a), a first fan (Fig.1B, 4/5 on top) and a second fan (Fig.1B, 4/5 on bottom), a selective power transfer mechanism (this element is interpreted under 35 U.S.C. 112(f) as a first freewheel assembly and a second freewheel assembly and equivalents thereof; Ishiba teaches a driving unit in cooperation with a rotation control unit that rotates selectively one of the first fan and the second fan, see ¶20 last 2 sentences), 
wherein the selective power transfer mechanism is to transfer torque from the motor to either the first fan or the second fan (¶20 last two sentences) and wherein the first fan and the second fan are unidirectional fans (Fig.1C/1E) configured to propel thrust fluid and develop thrust in opposite directions (Fig.2A/2B; see arrow with letter F showing thrust in opposite directions).

Regarding claim 2, Ishiba further teaches the motor is operable in a first direction of rotation and a second direction of rotation (Fig.1C/1E; ¶22, note “When the electric motor 6 is rotated, as schematically shown in FIG. 1C and FIG. 1E, the fan rotating body 4 is rotated in a direction of an arrow in the drawings”), wherein the first direction of rotation causes the selective power transfer mechanism to transfer torque from the motor to the first fan and wherein the second direction of rotation causes the selective power transfer mechanism to transfer torque from the motor to the second fan (Fig.1C/1E; ¶20 last two sentences; ¶22, note “When the electric motor 6 is rotated, as schematically shown in FIG. 1C and FIG. 1E, the fan rotating body 4 is rotated in a direction of an arrow in the drawings”).

Regarding claim 11, Ishiba further teaches a method to selectively transfer torque from a motor (Fig.1B, 6) to either a first unidirectional fan (Fig.1B, 4/5 on top; Fig.1C) or a second unidirectional fan (Fig.1B, 4/5 on bottom; Fig.1E) comprising: 
operating a motor in a first direction of rotation to transfer torque from the motor through a driveshaft (Fig.1B, 6a) and a selective power transfer mechanism (this element is interpreted under 35 U.S.C. 112(f) as a first freewheel assembly and a second freewheel assembly and equivalents thereof; Ishiba teaches a driving unit in cooperation with a rotation control unit that rotates selectively one of the first fan and the second fan, see ¶20 last 2 sentences) to the first unidirectional fan (Fig.1C/1E; ¶22, note “When the electric motor 6 is rotated, as schematically shown in FIG. 1C and FIG. 1E, the fan rotating body 4 is rotated in a direction of an arrow in the drawings”) and 
operating the motor in a second direction of rotation to transfer torque from the motor through the driveshaft and the selective power transfer mechanism to the second unidirectional fan (Fig.1C/1E; ¶22, note “When the electric motor 6 is rotated, as schematically shown in FIG. 1C and FIG. 1E, the fan rotating body 4 is rotated in a direction of an arrow in the drawings”).

Regarding claim 14, Ishiba further teaches an apparatus (Fig.1B/2A-B) to selectively transfer torque from a motor (Fig.1B, 6) to either a first unidirectional fan (Fig.1B, 4/5 on top; Fig.1C) or a second unidirectional fan (Fig.1B, 4/5 on bottom; Fig.1E) comprising: 
means to operate a motor in a first direction of rotation to transfer torque from the motor through a driveshaft (Fig.1B, 6a) and a selective power transfer mechanism (this element is interpreted under 35 U.S.C. 112(f) as a first freewheel assembly and a second freewheel assembly and equivalents thereof; Ishiba teaches a driving unit in cooperation with a rotation control unit that rotates selectively one of the first fan and the second fan, see ¶20 last 2 sentences) to the first unidirectional fan 
means to operate the motor in a second direction of rotation to transfer torque from the motor through the driveshaft and the selective power transfer mechanism to the second unidirectional fan (Fig.1C/1E; ¶22, note “When the electric motor 6 is rotated, as schematically shown in FIG. 1C and FIG. 1E, the fan rotating body 4 is rotated in a direction of an arrow in the drawings”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6, 12, and 15 (as far as claims 12 and 15 are definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiba (US 20170276139 A1; also published as US 10,288,075 B2) in view of Noguchi et al – hereafter Noguchi – (EP 0606108 A1).

Regarding claim 3, Ishiba teaches all the limitations of claim 1, see above, however, does not explicitly teach the power transfer mechanism comprises a first freewheel assembly between the driveshaft and the first fan and a second freewheel assembly between the driveshaft and the second fan.
Noguchi teaches a bidirectional axial flow fan (Fig.5). Noguchi teaches the bidirectional axial flow fan including a motor (Fig.5, 11) which rotates on both directions (column 6 line 25-28) and a driveshaft that is engageable with a first fan (Fig.5, 8) and a second fan (Fig.5, 9); a selective power 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the assembly of Ishiba by having the power transfer mechanism comprises a first freewheel assembly between the driveshaft and the first fan and a second freewheel assembly between the driveshaft and the second fan as taught by Noguchi because this would allow engaging or disengaging the first fan or second fan from the motor depending on the rotation direction to generate air flow in a desired direction.

Regarding claim 4, Ishiba and Noguchi further teach the first freewheel assembly and the second freewheel assembly engage or disengage with the motor based on a direction of rotation of the motor to cause the selective power transfer mechanism to transfer torque from the motor to either the first fan or the second fan (Noguchi column 6 line 35-46).

Regarding claim 6, Ishiba teaches all the limitations of claim 1, see above, however, does not explicitly teach the driveshaft is a double ended driveshaft, wherein the double ended driveshaft passes through a center of the motor, wherein a first end of the double ended driveshaft is to engage with a first end of the selective power transfer mechanism, wherein the first end of the selective power transfer mechanism is to engage with the first fan, wherein a second end of the double ended driveshaft is to engage with a second end of the selective power transfer mechanism, wherein the second end of the selective power transfer mechanism is to engage with the second fan.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the assembly of Ishiba by having the driveshaft is a double ended driveshaft, wherein the double ended driveshaft passes through a center of the motor, wherein a first end of the double ended driveshaft is to engage with a first end of the selective power transfer mechanism, wherein the first end of the selective power transfer mechanism is to engage with the first fan, wherein a second end of the double ended driveshaft is to engage with a second end of the 

Regarding claim 12, Ishiba teaches all the limitations of claim 11, see above, however, does not explicitly teach the selective power transfer mechanism comprises a first freewheel assembly between the driveshaft and the first unidirectional fan and a second freewheel assembly between the driveshaft and the second unidirectional fan further comprising operating the motor in the first direction of rotation to engage the first freewheel assembly with the driveshaft to transfer torque from the motor to the first unidirectional fan and operating the motor in the second direction of rotation to engage the second freewheel assembly with the driveshaft to transfer torque from the motor to the second unidirectional fan.
Noguchi teaches a bidirectional axial flow fan (Fig.5). Noguchi teaches the bidirectional axial flow fan including a motor (Fig.5, 11) which rotates on both directions (column 6 line 25-28) and a driveshaft that is engageable with a first unidirectional fan (Fig.3/5, 8a/8) and a second unidirectional fan (Fig.3/5, 9a/9); a selective power transfer mechanism (Fig.5, 12/13) that comprises a first freewheel assembly (Fig.5, 12) between the driveshaft and the first fan (Fig.5) and a second freewheel assembly (Fig.5, 13) between the driveshaft and the second fan (Fig.5), said configuration allows engaging or disengaging the first fan or second fan from the motor depending on the rotation direction to generate air flow in a desired direction (column 6 line 35-46).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the assembly of Ishiba by having the selective power transfer mechanism comprises a first freewheel assembly between the driveshaft and the first unidirectional fan 

Regarding claim 15, Ishiba teaches all the limitations of claim 14, see above, however, does not explicitly teach the selective power transfer mechanism comprises means for a first freewheel assembly between the driveshaft and the first unidirectional fan and a second freewheel assembly between the driveshaft and the second unidirectional fan, wherein the means for the first freewheel assembly comprises means to engage with the driveshaft to transfer torque from the motor to the first unidirectional fan when the motor is operated in the first direction of rotation and the second freewheel assembly comprises means to engage with the driveshaft to transfer torque from the motor to the second unidirectional fan when the motor is operated in the second direction of rotation.
Noguchi teaches a bidirectional axial flow fan (Fig.5). Noguchi teaches the bidirectional axial flow fan including a motor (Fig.5, 11) which rotates on both directions (column 6 line 25-28) and a driveshaft that is engageable with a first fan (Fig.5, 8) and a second fan (Fig.5, 9); a selective power transfer mechanism (Fig.5, 12/13) that comprises a first freewheel assembly (Fig.5, 12) with means to engage (this element is interpreted under 35 U.S.C. 112(f) as a ratchet and pawl assembly and equivalents thereof; Noguchi teaches electromagnetic clutches 12/13 that engage the first freewheel with the driveshaft, motor and fan, see column 6 line 28-32) with the driveshaft and the first fan (Fig.5) and a second freewheel assembly (Fig.5, 13) with means to engage (this element is interpreted under 35 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the assembly of Ishiba by having the selective power transfer mechanism comprises means for a first freewheel assembly between the driveshaft and the first unidirectional fan and a second freewheel assembly between the driveshaft and the second unidirectional fan, wherein the means for the first freewheel assembly comprises means to engage with the driveshaft to transfer torque from the motor to the first unidirectional fan when the motor is operated in the first direction of rotation and the second freewheel assembly comprises means to engage with the driveshaft to transfer torque from the motor to the second unidirectional fan when the motor is operated in the second direction of rotation as taught by Noguchi because this would allow engaging or disengaging the first fan or second fan from the motor depending on the rotation direction to generate air flow in a desired direction.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiba (US 20170276139 A1; also published as US 10,288,075 B2) in view of Noguchi et al – hereafter Noguchi – (EP 0606108 A1) as applied to claim 3 above, and further in view of Ito et al – hereafter Ito – (JP 09317795 A).
Regarding claim 5, Ishiba and Noguchi teach all the limitations of claim 3, however, do not explicitly teach the first freewheel assembly comprises a pawl and a ratchet tooth, wherein the pawl is to selectively engage with the ratchet tooth in response to a rotation of the motor in a first direction and 
Ito teaches a freewheel assembly (Fig.10). Ito further teaches the freewheel assembly comprises a pawl and a ratchet tooth, wherein the pawl is to selectively engage with the ratchet tooth in response to a rotation in a first direction and wherein the pawl is to selectively disengage with the ratchet tooth in response to a rotation in a second direction (Fig.10; machine translation ¶3-4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the assembly of Ishiba and Noguchi by having the first freewheel assembly comprises a pawl and a ratchet tooth, wherein the pawl is to selectively engage with the ratchet tooth in response to a rotation of the motor in a first direction and wherein the pawl is to selectively disengage with the ratchet tooth in response to a rotation of the motor in a second direction because this would encompass a simple substitution of one known element (freewheel of Ishiba as modified by Noguchi) for another (freewheel of Ito) to obtain predictable results (selectively engaging or disengaging a rotational input based on a rotation direction).

Claims 7-8, 13, 16 and 18-20 (as far as claims 13, 16 and 18-20 are definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiba (US 20170276139 A1; also published as US 10,288,075 B2) in view of Noguchi et al – hereafter Noguchi – (EP 0606108 A1) and McGinnis et al – hereafter McGinnis – (US 8,938,325 B1).

Regarding claim 7, Ishiba teaches all the limitations of claim 1, see above, however, does not explicitly teach a computer processor and memory, wherein the memory comprises a thrust control module which, when executed by the computer processor, is to control the motor to selectively output thrust through the first fan and the second fan to influence a motion of the bidirectional thrust assembly.
Noguchi teaches a bidirectional axial flow fan (Fig.5). Noguchi teaches the bidirectional axial flow fan including a motor (Fig.5, 11) which rotates on both directions (column 6 line 25-28) and a driveshaft that is engageable with a first fan (Fig.5, 8) and a second fan (Fig.5, 9); a selective power transfer mechanism (Fig.5, 12/13) that comprises a first freewheel assembly (Fig.5, 12) between the driveshaft and the first fan (Fig.5) and a second freewheel assembly (Fig.5, 13) between the driveshaft and the second fan (Fig.5) and a computer processor (Fig.5, 10; column 6 line 35-46, note “controller 10” that processes commands), said configuration allows the controller engaging or disengaging the first fan or second fan from the motor depending on the rotation direction to generate air flow in a desired direction (column 6 line 35-46).
McGinnis teaches a control systems for suspended objects and more specifically to a control system and method for stabilizing a single line suspended mass (column 1 line 14-17). McGinnis further teaches the control system including thrusters (Fig.2, 20), a control processing unit (Fig.2, 50) with a memory (inherent component of the control processing unit, note that in order to achieve proper control functions of the suspended mass the control processing unit needs to contain a memory where an algorithm as in Fig.5, 500 can receive inputs and process said input to achieve the control functions, furthermore, note lookup table 570 in Fig.5 which would require some memory space to be saved in and accessed by the control processing unit); wherein the memory comprises a thrust control module (this element is interpreted under 35 U.S.C. 112(f) as an algorithm as shown in Fig.15 and equivalents thereof; McGinnis teaches algorithm 500 in Fig.5) which, when executed by the computer processor, is to control output thrust through the thrusters to influence a motion of the thrust assembly (Fig.1/5). This configuration would allow controlling a suspended mass in either pure or single lifting scenario or multi-height lifting cases (column 8 line 1-14).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the assembly of Ishiba by having a computer processor as taught by Noguchi because this would allow the computer processor engaging or disengaging the first fan or second fan from the motor depending on the rotation direction to generate air flow in a desired direction; and by further having a memory, wherein the memory comprises a thrust control module which, when executed by the computer processor, is to control the motor to selectively output thrust through the first fan and the second fan to influence a motion of the bidirectional thrust assembly as taught by McGinnis because this would allow controlling a suspended mass in either pure or single lifting scenario or multi-height lifting cases.

Regarding claim 8, Ishiba, Noguchi and McGinnis further teach a sensor suite (McGinnis Fig.5), and wherein the thrust control module, when executed by the computer processor, is to determine a position, orientation, or motion of the bidirectional thrust assembly based on a sensor data from the sensor suite (McGinnis Fig.5, 540/550; note position determined via 540 in column 8 line 9-11 and line 19-21) and is to control the motor to selectively output thrust through the first fan and the second fan according to the position, orientation, or motion to influence at least one of the position, orientation, or motion of the bidirectional thrust assembly (McGinnis column 8 line 1-26).

Regarding claim 13, Ishiba teaches all the limitations of claim 11, see above, however, does not explicitly teach controlling the motor with a computer processor, wherein the computer processor obtains instructions from a memory, and, with the instructions and the computer processor, controlling the motor to selectively output thrust through the first unidirectional fan and the second unidirectional fan to influence a motion of a load secured to a housing, wherein the housing is secured to the computer processor, the memory, the motor, the driveshaft, the first unidirectional fan and the second unidirectional fan.
Noguchi teaches a bidirectional axial flow fan (Fig.5). Noguchi teaches the bidirectional axial flow fan including a motor (Fig.5, 11) which rotates on both directions (column 6 line 25-28) and a driveshaft that is engageable with a first fan (Fig.5, 8) and a second fan (Fig.5, 9); a selective power transfer mechanism (Fig.5, 12/13) that comprises a first freewheel assembly (Fig.5, 12) between the driveshaft and the first fan (Fig.5) and a second freewheel assembly (Fig.5, 13) between the driveshaft and the second fan (Fig.5) and a computer processor (Fig.5, 10; column 6 line 35-46, note “controller 10” that processes commands), said configuration allows the controller engaging or disengaging the first fan or second fan from the motor depending on the rotation direction to generate air flow in a desired direction (column 6 line 35-46).
McGinnis teaches a control systems for suspended objects and more specifically to a control system and method for stabilizing a single line suspended mass (column 1 line 14-17). McGinnis further teaches the control system including thrusters (Fig.2, 20), a control processing unit (Fig.2, 50) with a memory (inherent component of the control processing unit, note that in order to achieve proper control functions of the suspended mass the control processing unit needs to contain a memory where an algorithm as in Fig.5, 500 can receive inputs and process said input to achieve the control functions, furthermore, note lookup table 570 in Fig.5 which would require some memory space to be saved in and accessed by the control processing unit); wherein the memory comprises a thrust control module (this element is interpreted under 35 U.S.C. 112(f) as an algorithm as shown in Fig.15 and equivalents thereof; McGinnis teaches algorithm 500 in Fig.5) which, when executed by the computer processor, is to control output thrust through the thrusters to influence a motion of the thrust assembly (Fig.1/5). This configuration would allow controlling a suspended mass in either pure or single lifting scenario or multi-height lifting cases (column 8 line 1-14).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Ishiba by controlling the motor with a computer processor as taught by Noguchi because this would allow the computer processor engaging or disengaging the first fan or second fan from the motor depending on the rotation direction to generate air flow in a desired direction; and by further having the computer processor obtains instructions from a memory, and, with the instructions and the computer processor, controlling the motor to selectively output thrust through the first unidirectional fan and the second unidirectional fan to influence a motion of a load secured to a housing, wherein the housing is secured to the computer processor, the memory, the motor, the driveshaft, the first unidirectional fan and the second unidirectional fan as taught by McGinnis because this would allow controlling a suspended mass in either pure or single lifting scenario or multi-height lifting cases.

Regarding claim 16, Ishiba teaches all the limitations of claim 14, see above, and further teaches a housing (Fig.1, 3), the housing secured to the motor, the driveshaft, the first unidirectional fan and the second unidirectional fan (Fig.1B); and to influence a motion of a load secured to the housing (Fig.1, 11; note attachment means 11 on housing 3 to fix the thrust apparatus to a movable body; ¶26), however, does not explicitly teach means to control the motor with a computer processor, wherein the computer processor comprises means to obtain instructions from a memory, and wherein the instructions comprise means to cause the computer processor to control the motor to selectively output thrust through the first unidirectional fan and the second unidirectional fan, wherein the housing is secured to the computer processor and the memory.
Noguchi teaches a bidirectional axial flow fan (Fig.5). Noguchi teaches the bidirectional axial flow fan including a motor (Fig.5, 11) which rotates on both directions (column 6 line 25-28) and a driveshaft that is engageable with a first fan (Fig.5, 8) and a second fan (Fig.5, 9); a selective power transfer mechanism (Fig.5, 12/13) that comprises a first freewheel assembly (Fig.5, 12) between the driveshaft and the first fan (Fig.5) and a second freewheel assembly (Fig.5, 13) between the driveshaft and the second fan (Fig.5) and a computer processor to control the motor (Fig.5, 10; column 6 line 35-46, note “controller 10” that processes commands), said configuration allows the controller engaging or disengaging the first fan or second fan from the motor depending on the rotation direction to generate air flow in a desired direction (column 6 line 35-46).
McGinnis teaches a control systems for suspended objects and more specifically to a control system and method for stabilizing a single line suspended mass (column 1 line 14-17). McGinnis further teaches the control system including thrusters (Fig.2, 20), a control processing unit (Fig.2, 50) with a memory (inherent component of the control processing unit, note that in order to achieve proper control functions of the suspended mass the control processing unit needs to contain a memory where an algorithm as in Fig.5, 500 can receive inputs and process said input to achieve the control functions, furthermore, note lookup table 570 in Fig.5 which would require some memory space to be saved in and accessed by the control processing unit); wherein the memory comprises a thrust control module (this element is interpreted under 35 U.S.C. 112(f) as an algorithm as shown in Fig.15 and equivalents thereof; McGinnis teaches algorithm 500 in Fig.5) which, when executed by the computer processor, is to control output thrust through the thrusters to influence a motion of the thrust assembly (Fig.1/5). This configuration would allow controlling a suspended mass in either pure or single lifting scenario or multi-height lifting cases (column 8 line 1-14).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the assembly of Ishiba by having means to control the motor with a computer processor as taught by Noguchi because this would allow the computer processor engaging or disengaging the first fan or second fan from the motor depending on the rotation direction to generate air flow in a desired direction; and by further having the computer processor comprises means to obtain instructions from a memory, and wherein the instructions comprise means to cause the computer processor to control the motor to selectively output thrust through the first unidirectional fan and the second unidirectional fan as taught by McGinnis because this would allow controlling a suspended mass in either pure or single lifting scenario or multi-height lifting cases; and by having the housing secured to the computer processor and the memory as a rearrangement of parts since this configuration would not modify the operation of the thrust apparatus (MPEP 2144.04 VI C).

Regarding claim 18, Ishiba teaches operation of a motor (Fig.1B, 6) in a first direction of rotation to transfer torque from the motor through a driveshaft (Fig.1B, 6a) and a selective power transfer mechanism (this element is interpreted under 35 U.S.C. 112(f) as a first freewheel assembly and a second freewheel assembly and equivalents thereof; Ishiba teaches a driving unit in cooperation with a rotation control unit that rotates selectively one of the first fan and the second fan, see ¶20 last 2 sentences) to the first unidirectional fan (Fig.1B, 4/5 on top; Fig.1C) and operate the motor in a second direction of rotation to transfer torque from the motor through the driveshaft and the selective power transfer mechanism to the second unidirectional fan (Fig.1B, 4/5 on bottom; Fig.1E) and thereby selectively transfer torque from the motor between the first unidirectional fan and the second unidirectional fan (Fig.1C/1E; ¶22, note “When the electric motor 6 is rotated, as schematically shown in FIG. 1C and FIG. 1E, the fan rotating body 4 is rotated in a direction of an arrow in the drawings”).
Ishiba does not explicitly teach one or more computer-readable media comprising instructions that cause a computer device, in response to execution of the instructions by a processor of the computer device to operate the motor, selective power transfer mechanism, first unidirectional fan and second unidirectional fan as above.
Noguchi teaches a bidirectional axial flow fan (Fig.5). Noguchi teaches the bidirectional axial flow fan including a motor (Fig.5, 11) which rotates on both directions (column 6 line 25-28) and a driveshaft that is engageable with a first fan (Fig.5, 8) and a second fan (Fig.5, 9); a selective power transfer mechanism (Fig.5, 12/13) that comprises a first freewheel assembly (Fig.5, 12) between the driveshaft and the first fan (Fig.5) and a second freewheel assembly (Fig.5, 13) between the driveshaft and the second fan (Fig.5) and a computer processor device to control the motor (Fig.5, 10; column 6 line 35-46, note “controller 10” that processes commands), said configuration allows the controller engaging or disengaging the first fan or second fan from the motor depending on the rotation direction to generate air flow in a desired direction (column 6 line 35-46).
McGinnis teaches a control systems for suspended objects and more specifically to a control system and method for stabilizing a single line suspended mass (column 1 line 14-17). McGinnis further teaches the control system including thrusters (Fig.2, 20), a control processing unit (Fig.2, 50) with one or more computer-readable media (inherent component of the control processing unit, note that in order to achieve proper control functions of the suspended mass the control processing unit needs to contain a computer-readable media where an algorithm as in Fig.5, 500 can receive inputs and process said input to achieve the control functions, furthermore, note lookup table 570 in Fig.5 which would require some memory space in a computer-readable media to be saved in and accessed by the control processing unit); wherein the memory comprises a thrust control module (this element is interpreted under 35 U.S.C. 112(f) as an algorithm as shown in Fig.15 and equivalents thereof; McGinnis teaches algorithm 500 in Fig.5) which, when executed by the computer processor, is to control output thrust through the thrusters to influence a motion of the thrust assembly (Fig.1/5). This configuration would allow controlling a suspended mass in either pure or single lifting scenario or multi-height lifting cases (column 8 line 1-14).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the assembly of Ishiba by having a computer processor device as taught by Noguchi because this would allow the computer processor device engaging or disengaging the first unidirectional fan or second unidirectional fan from the motor depending on the rotation direction to generate air flow in a desired direction; and by further having one or more computer-readable media comprising instructions that cause the computer device, in response to execution of the instructions by the processor of the computer device to operate the motor, selective power transfer mechanism, first unidirectional fan and second unidirectional fan as above as taught by McGinnis because this would allow controlling a suspended mass in either pure or single lifting scenario or multi-height lifting cases.

Regarding claim 19, Ishiba, Noguchi and McGinnis further teach the selective power transfer mechanism comprises a first freewheel assembly (Noguchi Fig.5, 12) between the driveshaft and the first unidirectional fan (Noguchi Fig.5) and a second freewheel assembly (Noguchi Fig.5, 13) between the driveshaft and the second unidirectional fan (Noguchi Fig.5), wherein the instructions further cause the processor of the computer device to engage the first freewheel assembly with the driveshaft to transfer torque from the motor to the first unidirectional fan by operating the motor in the first direction of rotation and to engage the second freewheel assembly with the driveshaft to transfer torque from the motor to the second unidirectional fan by operating the motor in the second direction of rotation (Noguchi column 6 line 35-46).

Regarding claim 20, Ishiba, Noguchi and McGinnis further teach the instructions further cause the processor of the computer device to control the motor with a computer processor (Noguchi column 6 line 35-46; note controller 10), wherein the computer processor obtains instructions from a memory (McGinnis; note lookup table 570 in Fig.5 which would require some memory space in a computer-readable media) and, with the instructions, control the motor to selectively output thrust through the first unidirectional fan and the second unidirectional fan to influence a motion of a load (Ishiba Fig.1, 11; note attachment means 11 on housing 3 to fix the thrust apparatus to a movable body; ¶26) secured to a housing (Ishiba Fig.1, 3), wherein the housing is secured to the motor, the driveshaft, the first unidirectional fan and the second unidirectional fan (Ishiba Fig.1B); furthermore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the assembly of Ishiba, Noguchi and McGinnis by having the housing secured to the computer processor and the memory as a rearrangement of parts since this configuration would not modify the operation of the thrust apparatus (MPEP 2144.04 VI C).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiba (US 20170276139 A1; also published as US 10,288,075 B2) in view of Nakasuji et al – hereafter Nakasuji – (US 20200182252 A1).
Regarding claim 9, Ishiba teaches all the limitations of claim 1, see above, however, does not explicitly teach the motor comprises a heat transfer structure, wherein the heat transfer structure is radially arrayed around the motor in a flow of thrust fluid, wherein the motor comprises magnets proximate to the driveshaft, windings distal to the driveshaft, and wherein heat produced in the windings transfers to the heat transfer structure and to a thrust fluid surrounding the motor.
Nakasuji teaches an axial flow fan (Fig.1/2/4) including a motor (Fig.2, 3). Nakasuji teaches the motor comprises a heat transfer structure (Fig.1/4, 71/72), wherein the heat transfer structure is radially arrayed around the motor in a flow of thrust fluid (Fig.4, note heat transfer elements 71/72 are radially arrayed around the motor and exposed to a flow of thrust fluid within housing 6), wherein the motor comprises magnets (Fig.2, where 1 points to) proximate to the driveshaft, windings distal (Fig.2, where 2 points to) to the driveshaft, and wherein heat produced in the windings transfers to the heat transfer structure (Fig.4, via 51d) and to a thrust fluid surrounding the motor (Fig.4, via 72 to the thrust fluid within housing 6); this configuration allows maintaining the motor operating while minimizing chances of failure due to overheating.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the assembly of Ishiba by having the motor comprises a heat transfer structure, wherein the heat transfer structure is radially arrayed around the motor in a flow of thrust fluid, wherein the motor comprises magnets proximate to the driveshaft, windings distal to the driveshaft, and wherein heat produced in the windings transfers to the heat transfer structure and to a thrust fluid surrounding the motor as taught by Nakasuji because this would allow maintaining the motor operating while minimizing chances of failure due to overheating.

Claims 10 and 17 (as far as claim 17 is definite and understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiba (US 20170276139 A1; also published as US 10,288,075 B2) in view of Elliot et al – hereafter Elliot – (US 2,428,656).

Regarding claim 10, Ishiba teaches all the limitations of claim 1, see above, and further teaches the selective power transfer mechanism is to transfer torque from the motor to a first of the first fan or the second fan (Fig.1C/1E; ¶20 last two sentences; ¶22, note “When the electric motor 6 is rotated, as schematically shown in FIG. 1C and FIG. 1E, the fan rotating body 4 is rotated in a direction of an arrow in the drawings”), however, does not explicitly teach a brake, wherein the brake is to resist movement of at least one of the first fan or the second fan and the brake is to arrest movement of a second of the first fan or the second fan.
Elliot teaches a dirigible body (Fig.1/11/15) comprising first fan and second fan (Fig.11, 51/52). Elliot further teaches a brake (Fig.15, 59), wherein the brake is to resist movement of at least one of the first fan or the second fan and the brake is to arrest movement of a second of the first fan or the second fan (column 4 line 36-37); this configuration facilitates manipulation of a moving body (column 4 line 36-37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the assembly of Ishiba by having a brake, wherein the brake is to resist movement of at least one of the first fan or the second fan and the brake is to arrest movement of a second of the first fan or the second fan as taught by Elliot because this would facilitate manipulation of a moving body.

Regarding claim 17, Ishiba teaches all the limitations of claim 14, see above, however, does not explicitly teach means to resist a movement of at least one of the first fan or the second fan with a brake.
Elliot teaches a dirigible body (Fig.1/11/15) comprising first fan and second fan (Fig.11, 51/52). Elliot further teaches a brake (Fig.15, 59), wherein the brake is to resist movement of at least one of the first fan or the second fan and the brake is to arrest movement of a second of the first fan or the second fan (column 4 line 36-37); this configuration facilitates manipulation of a moving body (column 4 line 36-37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the assembly of Ishiba by having means to resist a movement of at least one of the first fan or the second fan with a brake as taught by Elliot because this would facilitate manipulation of a moving body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Examiner, Art Unit 3745